Citation Nr: 0729894	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  07-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
coronary artery disease, claimed as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

In August 2007, the undersigned granted the veteran's motion 
to advance his appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

The Board notes that in an unappealed September 2002 rating 
decision, the RO denied the veteran's claim for service 
connection for coronary artery disease, as due to his 
service-connected diabetes mellitus type II.  That decision 
is final and may not be reopened without receipt of new and 
material evidence.  In a July 2005 rating, the RO declined to 
find that new and material evidence was received to reopen 
the veteran's previously denied claim.

However, it appears that, in the November 2006 statement of 
the case (SOC), the RO implicitly considered the veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II, as reopened.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  A September 2002 RO rating decision denied the veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II, on the basis that the evidence did not show that his 
coronary artery disease was related to his diabetes, nor was 
there any evidence of this disability during service.  In a 
September 2002 letter, the RO notified the veteran of its 
determination and his appellate rights, but he did not appeal 
the RO's decision.

2.  The evidence added to the record since the September 2002 
decision that denied the veteran's claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II, is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The September 2002 RO decision that denied the veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is final, and new and material evidence has not been 
received to reopen the previously denied claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  With respect to requests to reopen 
previously denied claims, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the petition to reopen 
his claim for service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The Board notes that, while the January 2006 letter 
to the veteran did not inform the veteran of the correct date 
of the prior final decision consistent with Kent, the letter 
does explain the bases for the prior final denial of his 
claim.  An April 2006 letter informed the veteran as to how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
November 2006 SOC informed the veteran what information and 
evidence was needed to substantiate the underlying secondary 
service connection claim.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the May 2007 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA examination reports, outpatient 
treatment records from the VA Medical Center (VAMC) in Tampa, 
Florida, and treatment records from the James A. Haley 
Veterans' Hospital in Tampa, Florida, along with a transcript 
of the veteran's Board hearing and written statements by the 
veteran and his representative, on his behalf.  The Board 
notes, too, that during his hearing, the veteran testified 
that he received Social Security Administration (SSA) 
disability payments since 1998 for his heart condition, but 
also testified that all his treatment was at VA facilities.  
(See hearing transcript at pages 16-17).  A review of the 
claims file does not disclose that the veteran's medical 
records file from the SSA is associated with the claims file.  
However, as the veteran acknowledged that most, if not all, 
of his medical treatment occurred at VA facilities, and there 
is no allegation that any VA medical records were not 
secured, the Board finds any error in not obtaining the 
veteran's SSA medical file to be harmless error.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. New and Material Evidence

In a September 2002 decision, the RO denied the veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus, 
type II.  The RO determined that the evidence did not show 
coronary artery disease was related to service-connected 
diabetes, nor was there any evidence of a heart disorder 
during service.  The veteran was notified of the RO's 
determination in a September 2002 letter and did not appeal 
the decision.

The evidence of record at the time of the September 2002 RO 
decision that denied the veteran's claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II, included the 
veteran's service medical records.  The reports of the 
January 1964 pre-induction physical examination, the February 
1967 induction examination, and the January 1969 separation 
examination reflect no heart or cardiovascular abnormalities.  
Service medical records are negative for complaints or 
diagnosis of, or treatment for, heart problems or a diabetic 
condition.

Post service private medical records, dated in November 1997, 
reflect the veteran's treatment for post infarction angina 
with an angioplasty and subsequent catheterization and 
angiogram of the left heart.  The impression of the attending 
physician was single vessel coronary artery disease as 
manifested by 70 percent stenosis of the circumflex and 70 
percent stenosis of the first obtuse marginal.

VA medical records, dated from November 1997 to July 2001, 
show the veteran's treatment for both his diabetes and his 
severe coronary artery disease.  The diabetes, evidently 
diagnosed in 2000, often was noted as not under control or 
not well controlled and the veteran was said to be 
indifferent to the need for a proper diet, such as noted in a 
March 2001 entry.  Coronary artery disease was often noted as 
severe.  

A December 1997 VA medical record reveals a stent placement 
after the recurrence of chest pain.

A January 1998 VA medical record notes that not all of the 
veteran's chest discomfort was cardiac in origin.

A March 1998 VA medical record indicates that the veteran had 
a long and complicated cardiac history, including two 
angioplasties and a stent placement.  It was also noted that 
the veteran was told in the past that he was not a good 
candidate for a bypass because of his severe distal vessel 
disease.

An April 1998 VA medical record states that the veteran had a 
stent placement in November 1997 followed by a percutaneous 
transluminal coronary angioplasty in January 1998.  Multiple 
cardiac catherizations were noted.  A dobutamine stress 
thallium performed in January 1998 was essentially normal 
with no evidence of reducible ischemia.  In April 1998, the 
veteran was admitted to a VA hospital with chest pain.  A 
myocardial infarction was ruled out and it was felt that the 
pain was most likely due to musculoskeletal pain and unlikely 
to be due to recurrent ischemia.

Other April 1998 VA medical records reveal that the veteran's 
atypical chest pain was probably costochondritis that was 
well controlled with a pain reliever.

In a July 2000 VA medical record, the veteran was identified 
as likely a new onset diabetic.  

A July 2001 service medical record notes that the veteran's 
diabetes was under excellent control.  

The September 2002 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 2002 RO decision, which was the last final 
adjudication that disallowed the veteran's claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In this case, as discussed above, an application to reopen 
the veteran's previously denied claim was received by the RO 
in August 2005.  The evidence added to the record since the 
September 2002 RO decision that denied his claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II, includes VA 
medical records, dated from November 1997 to November 2006, 
some duplicative of that previously considered by the RO, a 
February 2007 VA examination report, and the veteran's 
written statements and oral testimony during his July 2007 
Board hearing.

The VA medical records include a February 2005 entry that the 
veteran was compliant with a diabetic diet, a June 2005 
indication that his diabetes was still under poor control, 
and January 2006 and March 2006 entries revealing that the 
veteran's diabetes was under better control.

A June 2005 VA examination report indicates there was no 
current treatment or flare-ups of his diabetes.

According to the February 2007 VA examination report, the 
physician reviewed the veteran's medical records and 
performed a clinical examination.  The VA examiner diagnosed 
a New York Heart Association Class 4 hypertensive, ischemic 
and atherosclerotic, congestive cardiomyopathy with an 
ejection fraction of the left ventricle equaling 32 percent 
and a METS level equal to an estimated 2.  The veteran was 
status post one myocardial infarction and had undergone a 
triple bypass in 2003.  After reviewing the veteran's claims 
file, the VA examiner opined that the vast majority of the 
veteran's significant coronary artery disease and damage to 
the arteries plus the heart muscle took place prior to the 
diagnosis of diabetes by at least two years.  According to 
the VA physician, the cause of the veteran's coronary artery 
disease was undoubtedly a combination of four of the 
Framingham risk factors, including the veteran's family 
history, severe long-standing hypertension, lipid disease, 
and mild to moderate obesity.  The VA examiner stated that 
the veteran's long-standing and severe hypertension that 
remained without any treatment for many years was the 
undoubtedly primary motivating factor for more severe 
disease.

The VA examiner said that the role of diabetes mellitus in 
aggravating the veteran's cardiac and coronary disease at the 
time it occurred up to the present was relatively minimal, 
although he was unable to place a specific percentage on 
that.  This medical specialist said that there was no 
significant contribution from the veteran's diabetes mellitus 
concerning his present heart condition as compared to prior 
to the onset of diabetes.

Further, the VA examiner added that diabetes is a disease of 
the blood vessels, especially the small blood vessels or 
microcirculation.  Therefore, diabetes would contribute to 
the very smallest distal portions of the arteries and would 
not be initially largely responsible for any of what is known 
as "bypassable obstructions."  The VA examiner stated that 
diabetes is a very, very small risk factor in the course of 
all things that cause coronary artery disease and gave a 
small contribution to the overall coronary artery disease 
present in the veteran, whose coronary artery disease is an 
example of the natural and severe progression of his baseline 
coronary artery disease that was well advanced prior to the 
diagnosis of his diabetes mellitus, type II.  Then, the VA 
examiner said that the veteran was an example of the natural, 
admittedly severe, progression of his baseline coronary 
artery disease that was well advanced prior to his diagnosis 
of diabetes mellitus type 2.

During his July 2007 Board hearing, the veteran testified 
that he was diagnosed with diabetes in 1999 and had a heart 
attack in November 1997.  He noted that he underwent his 3-
way bypass after his diabetes was diagnosed.  He said that 
his sugar level was high until about 2006 and that doctors 
told him that this affected his heart as his heart walls were 
too weak because of diabetes.  Now, while his diabetes was 
under control, his heart condition was deteriorating.  (See 
transcript at pp. 4-9).  The veteran conceded that his 
cardiologist had not said that the veteran's diabetes 
affected his cardiology problem.  (See transcript at pp. 14-
15).  

Such evidence is new in the sense that it has not previously 
been before the VA.  However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for coronary artery disease and diabetes.  It does 
not correct the deficits in the evidence at the time of the 
RO's decision in September 2002, nor does it otherwise raise 
a reasonable possibility of substantiating the claim.  
Indeed, the record remains negative for any competent and 
objective medical evidence of a significant relationship 
between the veteran's heart disease and his diabetes.

In all of the evidence cited above, no medical evidence is 
found that would show that the veteran's diabetes, diagnosed 
in 2000, somehow aggravated his coronary artery disease, 
first made manifest in the records in November 1997.

Even assuming, arguendo, that the veteran's claim for service 
connection for coronary artery disease, claimed as secondary 
to service-connected diabetes mellitus, type II, were to be 
reopened and considered on the merits, the claim would still 
fail.

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
heart disease in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Here, the veteran has limited his appeal as to the issue of 
service connection for coronary artery disease as secondary 
to his currently service-connected diabetes mellitus, type 
II.  Secondary service connection may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (now codified 
at 38 C.F.R. § 3.310(b) (2007)).  

Although the evidence shows that the veteran currently has 
severe coronary artery disease, there is no evidence in the 
record that shows his heart problems are related to his 
diabetic condition.  Moreover, the medical opinion by the 
February 2007 VA examiner clearly concluded that the vast 
majority of the veteran's significant heart disease occurred 
prior to the diagnosis of his diabetes by at least two years.  
In the VA examiner's opinion, diabetes was a very small risk 
factor in the course of all things that caused coronary 
artery diease and played, at most, a minimal role in the 
natural and severe progression of the veteran's coronary 
artery disease that was largely due to long-untreated 
hypertension.  According to the VA examiner, there was no 
significant contribution from the veteran's diabetes mellitus 
concerning his present heart condition as compared to prior 
to the onset of diabetes.  In fact, the VA examiner concluded 
that the veteran was an example of the natural, admittedly 
severe, progression of his baseline coronary artery disease 
that was well advanced prior to his diagnosis of diabetes 
mellitus type 2.  

The medical evidence of record shows that the veteran's 
coronary artery disease developed at least two years before 
his diabetes was diagnosed.  

There also is no evidence in the record that the veteran's 
heart problems developed in service or that characteristic 
manifestations of coronary artery disease arose during the 
year after discharge from service.

Here, as was the case at the time of the RO's 2002 decision, 
the medical evidence fails to demonstrate that the veteran 
has coronary artery disease as a result of his diabetes.  
There is no objective evidence of any such connection.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  There is no evidence showing, and 
the veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed heart disorder.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that adequately supports his claim.  The 
evidence now of record fails to show that the veteran 
currently has a heart disorder related to his diabetes or to 
service.  Thus, this claim would, even if reopened, be 
denied.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

Finally, the Board notes that the veteran has indicated that 
SSA found him suffering from a heart condition and held him 
to be disabled since 1998.  While the Board recognizes the 
disabling nature of the veteran's cardiac disability, the SSA 
decision would not be considered sufficient to overcome the 
objective evidence of record as to the origin of the 
veteran's coronary artery disease.  

Consequently, the Board finds that the evidence received 
since the September 2002 RO decision that denied the 
veteran's claim for service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, type II, 
is cumulative of the evidence previously considered by the RO 
and does not raise a reasonable possibility of substantiating 
the claim to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the 
September 2002 decision that denied entitlement to service 
connection for coronary artery disease is not new and 
material, it follows that the claim for service connection 
for coronary artery disease, claimed as secondary to diabetes 
mellitus, type II, may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
coronary artery disease, claimed as secondary to service-
connected diabetes mellitus, type II, is denied.



____________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


